Citation Nr: 0905332	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-34 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from February 1961 to April 
1969 and from October 1970 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks service connection for hypertension.  The 
Board notes that the veteran was diagnosed as having 
hypertension in October 2003.  The Board also notes that at 
the conclusion of the examiner's October 2007 report 
following the veteran's post-traumatic stress disorder (PTSD) 
examination, the examiner listed for Axis III 
"hypertension."  By rating decision dated in October 2007 
service connection for PTSD was granted and rated as 30 
percent disabling.

Given the foregoing development, the Board finds that a 
remand is warranted to determine whether the veteran's 
hypertension is aggravated by his service connected PTSD.  
See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) 
(holding that VA has obligation to explore all legal 
theories, including those unknown to the veteran, by which he 
can obtain benefit sought for the same disability); Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, the Board notes that there are no further 
private medical treatment records in the claims file after 
October 2003 and the VA treatment records span a short period 
of time and conclude in January 2006.  Current treatment 
records, if any, for hypertension should be obtained and 
added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his hypertension or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records. If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
veteran, so inform him and request that he 
obtain and submit it.

2.  Schedule the veteran for appropriate 
examination to determine the nature and 
etiology of the veteran's hypertension.  
The claims file, including any additional 
treatment reports obtained as described 
above, must be made available and reviewed 
by the examiner.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the physician should review 
the results of any testing prior to 
completing the report. 

a.  In the examination report, the 
examiner should discuss the nature and 
extent of the veteran's hypertension.  The 
examiner should then address whether this 
hypertension is due to service, including 
any incidents of service; whether it 
manifested to a compensable degree within 
a year of separation from service; or, 
whether it is at least as likely as not 
that the hypertension was caused by or 
aggravated by the service-connected PTSD.

b.  If aggravation is found, the examiner 
should provide an estimate of the degree 
of disability over and above the degree of 
disability that would exist without the 
aggravation caused by the veteran's PTSD.  
For example, is the degree of increased 
symptomatology 10 percent, 20 percent, 
etc., above the baseline symptomatology 
after the effects of the service-connected 
PTSD is first considered?  The increment 
should be identified and defined in terms 
of actual reported findings on 
examination.

Note 1:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note 2: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

c.  A complete rationale should be 
provided for all opinions given.  If the 
examiner finds it impossible to provide 
any part of the requested opinion without 
resort to pure speculation, he or she 
should so indicate.

3.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for hypertension.  Adjudicate 
this claim on a direct and secondary 
(secondary to PTSD) basis.  If any benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




